o:   Page 5 of 7                                  2020-01-07 18:42: 16 (GMT)                    12129813305 From: Martin Adams


                                                                                                                       ---~71
                                                                                                                           ,I
                                                                                      !JSDC SONY                           I:

                                                                                                                           iI
                                                                                      DOCUMENT
              UNITED ST ATES DISTRICT COURT
                                                                                         "
                                                                                       -"'.,,

                                                                                      ~1:-ECTRONICALLY FILED
                                                                                                                          I:
                                                                                                                          1·

              SOUTHERN DISTRICT OF NEW YORK                                          DOC#:                                i
                                                                                           ---------/:
                                                                                     D~fE FILED:_ I /7 /~ O 1·


              UNITED ST ATES OF AMERICA,                          NO. 19-CR-00651 (LTS)

                                                                  ORDER APPOINTING
                     v.                                           EMMA M. GREENWOOD AS
                                                                  COORDINATING DISCOVERY
              MIRCEA CONSTANTINESCU ct al.,                       ATTORNEY

                                             Defendants.


                     It is hereby ORDERED that Emma M. Greenwood is appointed as Coordinating

              Discovery Attorney for court-appointed defense counsel.

                     The Coordinating Discovery Attorney shall oversee any discovery issues that arc

              common to all of the defendant<;. Her responsibilities will include:

                     •    Managing and, unless otherwise agreed upon with the Government, distributing
                          global discovery produced hy the Government and relevant third party
                          information common to all defendants;

                     •    Assessing the amount and type of case data to determine what types of
                          technology should he evaluated and used so that duplicative costs are avoided
                          and the most efficient and cost-effective methods arc identified;

                     •    Acting as a liaison with federal prosecutors to ensure the timely and effective
                          exchange of global discovery;

                     •    Identifying, evaluating, and engaging third-party vendors and other litigation
                          support services;

                     •    Assessing and further identifying any additional vendor support that may he
                          required-including copying, scanning, forensic imaging, data processing, data
                          hosting, trial presentation, and other technology depending on the nature of the
                          case;

                     •    Identifying any additional human resources that may be needed by the
                          individual parties for the organization and substantive review of information;



                                                              1
o:   Page 6 of 7                                  2020-01-07 18:42: 16 (GMT)                  12129813305 From: Martin Adams




                         and

                     •   Providing technological training and support services to the defense teams as a
                         group and individually.

                     Therefore, the Coordinating Discovery Attorney shall assess the most effective and

              cost-efficient manner to organize the global discovery with input from defense counsel.

                     Discovery issues specific to any particular defendant shall be addressed by defense

              counsel directly with the Government and not through the Coordinating Discovery

              Attorney. The Coordinating Discovery Attorney's duties do not include providing

              additional representation services and therefore will not be establishing an attorney-client

              relationship with any of the defendants.

                     The Government shall provide global discovery to the Coordinating Discovery

              Attorney unless otherwise agreed. To avoid delay in providing global discovery to defense

              counsel, any additional global discovery not already produced shall he provided directly to

              the Coordinating Discovery Attorney, who shall duplicate and distribute the global

              discovery to all defense counsel. The Government shall work with the Coordinating

              Discovery Attorney to provide global discovery in a timely manner.

                     The Coordinating Discovery Attorney shall petition this Court, ex parte, for funds for

              outside services and shall monitor all vendor invoices for these services including

              confirming the work was previously agreed to be performed. However, her time and the

              time spent by her staff will be paid by the Administrative Office of the U.S. Courts, Defender

              Services Office. All petitions for outside services shall include a basis for the requested

              funds and a determination that the costs of the services are reasonable.




                                                              2
o:   Page 7 of 7                                   2020-01-07 18:42:16 (GMT)     12129813305 From: Martin Adams




                                    ti--
                   DATED this   l          day of January, 2020.




                                                           U.S. District Judge




                                                               3
